DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 objected to because of the following informalities:  Claim 27 line 3, the phrase “be” should be changed to “by”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9, 22, 25, 27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009063003 A1 to Fantinato et al.
Re-claim 1, Fantinato et al. disclose an industrial gas spring comprising: a casing 11a including an axially extending side wall, an open end (i.e. upper end), a transversely extending end wall 11 is axially spaced from the open end, a gas pressure chamber 14 defines in part the side and end walls, a first blind bore 20 communicates with the pressure chamber 14 and a 
Re-claim 3, the plunger comprises a body 17 and/or 24 with a cylindrical portion between the first and second ends of the plunger, the body is at least partially received in the first blind bore.
Re-claim 7, the body 24 comprises a single projection 22 adjacent the first end of the plunger, the projection has a sharp edge to breach the membrane.
Re-claim 8, a vent passage 25 is formed through the body 24.
Re-claim 9, a recess 25 (or recessed area below 17) is formed in the cylindrical surface and communicates with a vent passage.
Re-claim 22, the plunger is transitionally fit within the first bore, preventing inadvertent removal.  The plunger is threaded to body 23 to prevent removal, this is interpreted as a transitional fit, since the threads slide relative to each other during assembly.  It is noted that the 
Re-claim 25, the plunger 16 includes a body with a cylindrical outer surface 24 at least partially between the first and second ends of the plunger and the cylindrical outer surface is received in part in the first blind bore and also includes a flat surface 25 with a central portion radially inboard of the cylindrical outer surface to provide a vent passage in cooperation with the first blind bore through which gas in the gas pressure chamber flows to the exterior of the gas spring when the plunger breaches the membrane.
Re-claim 27, Fantinato et al. disclose a industrial gas spring comprising: a casing 11a including an axially extending side wall, an open end, a transversely extending end wall 11 axially spaced from the open end, a gas pressure chamber 14 is defined in part by the side and end walls; a piston rod 15 is received at least in part in the casing for reciprocation between extended and retracted positions and having an inner end communicating with the pressure chamber and an outer end extending generally axially outwardly of the open end of the casing when the piston rod is in the extended position (see figure 1); a pressure relief assembly 10 is carried by the end wall and includes: a membrane 13 having a first face communicating with the pressure chamber 14 and a second face communicating with the exterior of the casing, a plunger 16 is disposed in the pressure chamber and engaged by the piston rod to move the plunger to breach the membrane when the piston rod overtravels its design intended maximum retracted position, the plunger has a first end 22 adjacent the membrane and configured to breach the membrane, a second end 17 is axially spaced from the first end, and a body 24 with a cylindrical portion at least partially between the first and second ends and frictionally received in part in the first blind bore with transitional fit to ensure that the plunger does not inadvertently move out of 
Re-claim 30, the plunger body includes a body with a cylindrical outer surface 24 at least partially between the first and second ends of the plunger, a flat surface 25 with a central portion radially inboard of the cylindrical outer surface to provide a vent passage in cooperation with the first blind bore through which gas in the gas pressure chamber flows to the exterior of the gas spring when the plunger breaches the membrane.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantinato et al. in view of US 7,748,398 to Miller.
Re-claim 4, Fantinato et al. fail to teach the body comprising at least two circumferentially spaced apart and axially extending fingers adjacent the first end of the plunger and each having a relatively sharp edge for breaching the membrane when the edges are advanced at least partially through the membrane by overtravel of the piston rod moving the plunger toward the membrane.

Re-claim 5, the body of Fantinato et al. as modified by Miller would have resulted in the sharp edges being adjacent the periphery of the first bore.
Re-claim 6, the body of Fantinato et al. as modified by Miller would have provided each edge spaced radially inwardly of the cylindrical portion of the body of the plunger and radially inwardly of the periphery of the first bore, as this would have allowed the plunger to move within the bore and puncture the membrane.
Claims 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantinato et al.
Re-claims 23 and 28, Fantinato et al. fail to teach the fit meeting an ISO H7/f6 fit.  However, this standard is clearly achievable by any certified production facility.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have met the ISO H7/f6 fit with regards to the fit between the plunger and bore when having produced the apparatus of Fantinato et al., thus ensuring the plunger remain within the bore when not in use.
Claims 24, 26, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantinato et al. in view of US 2005/0011552 A1 to Sundholm et al.
Re-claims 24 and 29, Fantinato et al. fail to teach the plunger including a vent passage therein and through which gas in the gas pressure chamber flows to the exterior of the gas spring when the membrane is pierced, but rather teaches vents on a surface of the plunger.  
Sundholm et al. teach an overpressure valve element having a membrane 63 breached by a plunger 66.  The plunger is provided with a vent passage 67 therein and through which a gas would escape.  This is seen as a mere medication of the plunger, as each yields the same expectant result, that being a gas is allowed to escape upon breaching a membrane during an overpressure event.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the plunger of Fantinato et al. with the plunger having a vent passage therein of the type taught by Sundholm et al., as each plunger would have performed as needed, that is to breach the membrane and release gas as needed.
Re-claims 26 and 31, Fantinato et al. fail to teach the second blind bore larger than the first blind bore.
Sundholm et al. teach a second blind bore 69 larger in diameter than a first blind bore (defined by element 71), as a matter of engineering choice.  This would ensure the membrane is smaller in diameter than the second blind bore, and thus prevent any clogging once breached.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second blind hole of Fantinato et al. to be smaller than the first blind bore as shown in Sundholm et al., as this feature is well within the .
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.  It should be noted that the remarks state that Cappeller is used in the rejection of the claims.  This is incorrect, as the Office used Fantinato et al. as the basis for the rejection.  It appears the remarks are consistent with Fantinato et al., however, this should be corrected in later responses.  
The remarks regarding “integral” have been considered.  However, as noted in the above rejection the phrase integral does not mean unitary, but is broadly interpreted to define an element that is part of other elements in a manner in which that element is not easily removed, see In re Clark (CCPA) 102 USPQ 241; In re Kohno (CCPA) 157 USPQ 275; and In re Dike (CCPA) 157 USPQ 581.  In each cited case the phrase “integral” was provided broad interpretation.  It is further noted that at least one embodiment in the instant application shows a membrane that is a separate yet fixed part of the end wall (see instant figure 13).  This membrane can be interpreted as integral with the end wall, as it is not easily removed or displaced from the end wall.  As such the remarks regarding the phrase integral are not sufficient to overcome the rejection in view of Fantinato et al.
The remarks regarding Miller have been considered.  However, it is noted that Miller is merely relied upon for teaching a tip end, or piercing end structure that one could implement with the plunger of Fantinato et al.  Forming the tip end of Fantinato et al. in the likeness of Miller would not have affected its operation, as either formation would have easily breached the membrane.  As such the remarks fail to overcome the prior art.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 24, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657